Citation Nr: 0939640	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-18 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1944 to May 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction of his claim was subsequently 
transferred to the RO in St. Petersburg, Florida.  That 
office forwarded his appeal to the Board.

This case was previously before the Board in November 2008, 
at which time the Board issued a decision remanding the TDIU 
issue on appeal for further development.  This case has now 
returned to the Board.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is again REMANDED via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to ensure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision.  Id.  The U.S. Court of Appeals for Veterans Claims 
(Court) also recently clarified that only substantial 
compliance, and not strict compliance, with the terms of an 
opinion request are required.  D'Aries v. Peake, 22 Vet. App. 
97 (2008).  In any event, the Court routinely vacates Board 
decisions based on this situation.  Although, regrettably, it 
will result in additional delay in adjudicating this appeal, 
another remand is required to ensure compliance with the 
Board's previous November 2008 remand directives for the TDIU 
claim.

Specifically, the Board requested in instruction #2 of the 
November 2008 Remand for the RO to do the following: 

... Specifically, at least one of these 
physicians should provide a 
clarification as to whether the 
Veteran's service-connected orthopedic 
disorders, standing alone, prevent him 
from securing or following a 
substantially gainful occupation, 
without consideration of his advanced 
age and nonservice-connected disorders.  
In other words, only the impact of the 
Veteran's service-connected disorders 
on the Veteran's ability to secure or 
follow a substantially gainful 
occupation should be assessed, as this 
is the central consideration for a 
TDIU.  

Although the Veteran was correctly afforded a March 2009 VA 
examination with a June 2009 addendum to determine whether he 
was unemployable due to his service-connected disabilities, 
this examination and addendum contain a number of fatal 
flaws.  

First, the March 2009 VA examiner clearly did not review the 
claims folder or answer the question as posed.  The March 
2009 VA examiner did state that the Veteran was unemployable, 
but did not state whether his service-connected orthopedic 
disorders, standing alone, prevent him from securing or 
following a substantially gainful occupation.  That was the 
purpose of the examination in the first place.  In this 
regard, the March 2009 VA examiner was not provided with a 
copy of the Board's remand request or the claims folder.  The 
physical examination itself, however, was adequate.   

Second, although a June 2009 addendum was obtained, 
stunningly, the author, "Randall Thomas Rust," did not 
indicate what his medical qualifications were.  His 
qualifications and specialty are factors in the probative 
value of any medical opinion he provides.   

Third, the June 2009 opinion provided by "Randall Thomas 
Rust" was wholly inaccurate.  That is, the June 2009 opinion 
indicated that the Veteran's left shoulder and left knee 
conditions were not related to service.  This statement is 
patently misguided.  Service connection is not even an issue 
on appeal.  The issue on appeal is TDIU.  Moreover, he is 
already in fact service-connected for these conditions.  In 
fact, the Veteran is already service-connected for left 
shoulder arthritis, left knee residuals of his blast 
concussion, a left leg condition associated with the blast 
concussion, and low back arthritis associated with the blast 
concussion.  These service-connected impairments cannot be 
taken away from the Veteran just because VA personnel do not 
understand what the issue on appeal is.  The June 2009 
opinion concludes that most of the Veteran's impairments are 
due to his paraplegia.  But that statement does not 
specifically answer the question on appeal - unemployability 
for TDIU purposes.  In essence, this opinion does not 
directly answer the questions as posed to the examiner.  
Therefore, a remand is required for an opinion as to 
unemployability from a VA physician other than the March 2009 
VA examiner or June 2009 opinion provider.  This time, the 
AMC should actually ensure that this development is completed 
properly.   

Accordingly, the case is REMANDED for the following action:

1.	A VA physician, other than the March 2009 
VA examiner or June 2009 opinion 
provider, should provide an opinion 
whether the Veteran's service-connected 
left shoulder arthritis, left knee 
residuals of his blast concussion, a left 
leg condition associated with the blast 
concussion, and low back arthritis 
associated with the blast concussion, 
standing alone, prevent him from securing 
or following a substantially gainful 
occupation.  In making this 
determination, the VA physician should 
not consider the Veteran's advanced age 
and nonservice-connected disorders.  It 
is already clear that his nonservice-
connected paraplegia prevents employment.  
But the question here is whether his four 
service-connected disorders, standing 
alone, would also prevent the Veteran 
from securing or following a 
substantially gainful occupation.  Also, 
in making this determination, the 
examiner's attention is especially 
directed to the February 2002 VA joint 
examination, April 2004 VA joint 
examination, March 2005 VA general 
medical and joint examinations, and the 
March 2009 VA joint examination.  The 
claims folder must be made available for 
review for the opinion and the 
physician's report must state whether 
such review was accomplished.  

2.	Then readjudicate the TDIU claim in 
light of the additional evidence of 
record.  If the claim is denied, send 
the Veteran and his representative a 
Supplemental Statement of the Case and 
give them an opportunity to respond to 
it before returning the file to the 
Board for further appellate 
consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all 
claims that are remanded by the Board or by the Court for 
additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


